DETAILED ACTION

This office action is in response to the application filed on 03/13/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 03/13/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/13/2020 and 11/03/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by OGAWA (JP10134972A, hereinafter ‘972A).
Claim 1, ‘972A teaches a peak hold circuit (e.g., 3, see Fig. 1-2, 4-7) comprising: a first capacitor (e.g., C3a) and a second capacitor (e.g., C4a) that are serially connected between a voltage input node (e.g., Y) and a reference voltage node (e.g., the reference common/ground, see Fig. 1-2, 4-7); a first rectifying element (e.g., D1a) that has an anode connected to the reference voltage node and a cathode connected to a connection node of the first capacitor and the second capacitor (e.g., see Fig. 1-2, 4-7); a second rectifying element (e.g., D2a) that has an anode connected to the connection node of the first capacitor and the second capacitor, and a cathode (e.g., see Fig. 1-2, 4-7); and a third capacitor (e.g., 11) that is connected between the cathode of the second rectifying element and the reference voltage node (e.g., see Fig. 1-2, 4-7), wherein a peak value of a surge voltage input (e.g., the input at the node connecting T1, LA, and C5) to the voltage input node is output from the cathode of the second rectifying element (e.g., the voltage across C7, see Fig. 1-2, 4-7).
Claim 13, ‘972A teaches the limitations of claim 1 as discussed above.  It further teaches a power converter comprising: a power conversion circuit that performs power conversion (e.g., the circuits comprising IV and LAC1, see Fig. 1-2, 4-7); the peak hold circuit (e.g., 3 of Fig. 1-2, 4-7) that holds a surge voltage included in an output voltage of the power conversion circuit (e.g., the voltage at node Y, see Fig. 1-2, 4-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 2-3, 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over OGAWA (JP10134972A, hereinafter ‘972A).
Claims 2, 14, ‘972A teaches the limitations of claims 1 and 13 as discussed above.  ‘972A does not explicitly disclose that wherein a capacitance of the second capacitor C4a is larger than a capacitance of the third capacitor 11.
However, it has been held that when the general details of a range or measurement of degree are disclosed in the prior art, providing a more precise range in In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In this case, Fig. 1-2, 4-7 of ‘972A discloses that the surge voltage detection at the output of the peak detector for detecting the end of lifetime of the lamp corresponding the properly selected the corresponding capacitance value of the detection capacitors of C3a, C4a, and 11. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ‘972A to include the capacitance of the second capacitor C4a being larger than a capacitance of the third capacitor 11 in order to detect the end of lifetime of the lamp. Doing so would require only routine skill in the art. 
Claims 3, 15, ‘972A teaches the limitations of claims 1 and 13 as discussed above.  ‘972A does not explicitly disclose that wherein a capacitance of the second capacitor C4a is larger than a capacitance of the first capacitor C3a.
However, it has been held that when the general details of a range or measurement of degree are disclosed in the prior art, providing a more precise range in the claims of the invention without explaining the criticality of the range is not sufficient to overcome the prior art. See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a 
In this case, Fig. 1-2, 4-7 of ‘972A discloses that the surge voltage detection at the output of the peak detector for detecting the end of lifetime of the lamp corresponding the properly selected the corresponding capacitance value of the detection capacitors of C3a, C4a, and 11. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ‘972A to include the capacitance of the second capacitor C4a being larger than the capacitance of the first capacitor C3a in order to detect the end of lifetime of the lamp. Doing so would require only routine skill in the art. 
Allowable Subject Matter
Claims 4-12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 4, 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein capacitances of the first to third capacitors are set so as to satisfy expression (1), where 

    PNG
    media_image1.png
    52
    337
    media_image1.png
    Greyscale

For claims 5-6, 17-18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a switch that switches whether the connection node of the first capacitor and the second capacitor and the reference voltage node are short-circuited.
For claims 7-10, 19-20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a transistor that incorporates the first rectifying element and controls a gate voltage to switch whether a connection node of the first capacitor and the second capacitor and the reference voltage node are short-circuited.
For claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a third rectifying element (e.g., 17) that has an anode connected to a connection node  connecting a cathode of the second rectifying element and the third capacitor (e.g., the node connecting 9, 10 17); and a fourth capacitor (e.g., 14) that is connected between a cathode of the third rectifying element and the reference voltage node (e.g., see Fig. 1), wherein a peak value of a surge voltage input to the voltage input node is output from the cathode of the third rectifying element.
For claim 12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a voltage 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838